Ruffin, Judge.
In our decision in Brian Realty Corp. v. DeKalb County, 229 Ga. App. 185 (493 SE2d 595) (1997), we held that (1) Brian Realty had standing to challenge the assessment of ad valorem taxes; (2) the trial court erred in granting summary judgment to DeKalb County on Brian Realty’s claim under OCGA § 48-5-380; (3) the trial court properly granted summary judgment to DeKalb County on Brian Realty’s claim under 42 USC § 1983; and (4) there was no unconstitutional taking of Brian Realty’s property.
In DeKalb County v. Brian Realty Corp., 270 Ga. 724 (270 SE2d 724) (1999), the Supreme Court reversed this Court’s decision with regard to Division 2, holding that the trial court properly granted summary judgment to DeKalb County on Brian Realty’s claim under *699OCGA § 48-5-380. Accordingly, the decision of the Court of Appeals in Brian Realty, supra, is hereby vacated, and the judgment of the Supreme Court is made the judgment of this Court.
Decided April 20,1999.
Knapp & Street, Halsey G. Knapp, Jr., for appellant.
Carothers & Mitchell, Richard A. Carothers, Thomas M. Mitchell, Boyce, Ekonomou & Atkinson, John E. Underwood, Sr., Jonathan A. Weintraub, Lee W. Fitzpatrick, for appellees.

Judgment reversed.


Eldridge and Barnes, JJ, concur.